Citation Nr: 0115156	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-21 054	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.

2.  Entitlement to service connection for the residuals of 
toxic poisoning, namely a chronic digestive disability, 
throat infections, damage to mucous membranes, and internal 
organ disabilities.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1953 to 
January 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in November 1989, 
February 1992, and March 1993 by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2000, the case was transferred to the 
Nashville, Tennessee, RO.

The Board observes that although the veteran was scheduled to 
appear and testify at a personal hearing before RO personnel 
in September 2000, the veteran failed to report for the 
hearing.

The Board also points out that it has re-characterized the 
veteran's claim of service connection for an acquired 
psychiatric disorder as an application to reopen a previously 
denied claim.  Service connection was previously denied by 
the Board in February 1958.  Such a decision is now final and 
may be reopened only on the presentation of new and material 
evidence.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (2000).  


REMAND

Initially, the Board notes that the substance of a March 2001 
memorandum from The American Legion to the Board must be 
addressed.  The memorandum states that The American Legion 
determined that it was unable to represent the veteran 
because the Appointment of Veteran's Service Organization as 
Claimant's Representative (VA Form 21-22) lacked the 
veteran's signature.  This indeed appears to be the case.  
Nevertheless, a review of the file reveals that despite this 
deficiency, The American Legion had otherwise actively 
represented the veteran in the prosecution of his VA claims 
since at least 1992.  It was not until the case was reviewed 
here at the Board that The American Legion made this 
determination.  

VA regulations provide that "[a]n appellant will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person."  38 C.F.R. § 20.600 (2000).  In light of this 
regulation, and as the veteran appears to have been under the 
impression that The American Legion was serving as his 
accredited representative since at least 1992, the Board 
finds that the veteran must be notified of The American 
Legion's position and be granted an opportunity to cure the 
defect or secure alternative representation before appellate 
review can be completed on any of the issues before the 
Board.  It does not appear that the veteran has heretofore 
been told of The American Legion's position.  Moreover, given 
that the service organization apparently did not arrive at 
its position until after the case was transferred to the 
Board, the veteran must be accorded the right to 
representation before the RO.  Id.  

In addition to the aforementioned circumstances, the 
requirements of the newly enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which was signed into law by the President on November 9, 
2000, are applicable to this case.  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  


Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  As part of the notice 
required under the new law, the RO should 

inform the veteran that it would be 
helpful for him to identify any VA or 
private medical records not already of 
record that may be relevant to his claim.

2.  The RO should notify the veteran of 
The American Legion's position with 
respect to its representation of him.  He 
should be afforded time to secure 
representation with The American Legion 
or other authorized representative of his 
choice, and any duly appointed 
representative should be given 
opportunity to assist the veteran in the 
prosecution of his claims before the RO. 

3.  The veteran should be scheduled for 
VA examination(s) to ascertain whether he 
currently suffers from any residuals of 
toxic poisoning that occurred during 
service.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner(s).  The 
examiner(s) should provide diagnoses and 
etiologies of any injury or disease found 
to be affecting the digestive system, 
throat, mucous membranes, or internal 
organs.  To the extent that disabilities 
are found that affect any of the 
aforementioned anatomical areas, the 
examiner(s) should provide an opinion as 
to the medical probabilities that each 
diagnosed disease is attributable to 
military service, including any in-
service toxic poisoning.  All findings 
should be reported in detail, and medical 
opinions should be explained in light of 
the evidence of record.  If no disability 
is found or no nexus to military service 
is found, this should be affirmatively 
stated.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action.  
Consideration should be given to whether 
a claim of service connection for 
psychiatric disability should be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  
The definition of new and material 
evidence set forth in 38 C.F.R. 
§ 3.156(a) should be used as the sole 
definition of these terms.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  
If any benefit sought is denied, a 
supplemental statement of the case 
should be issued.  The supplemental 
statement of the case should 
specifically refer to the provisions of 
38 C.F.R. § 3.655 (2000) and the impact 
of this regulation on the veteran's 
claims, especially his claim for a 
disability rating for pension purposes.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 

108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

